USCA11 Case: 22-11444    Document: 23-1     Date Filed: 12/12/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-11444
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       MARCOS MARTINEZ URBINA,


                                                  Defendant- Appellant.


                          ____________________

                 Appeal from the United States District Court
                       for the Middle District of Florida
                  D.C. Docket No. 8:21-cr-00108-TPB-AAS-1
                           ____________________
USCA11 Case: 22-11444     Document: 23-1      Date Filed: 12/12/2022    Page: 2 of 2




       2                      Opinion of the Court                22-11444


       Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
       PER CURIAM:
              Stephen J. Langs, appointed counsel for Marcos Martinez
       Urbina in this direct criminal appeal, has moved to withdraw from
       further representation of the appellant and filed a brief pursuant to
       Anders v. California, 386 U.S. 738 (1967). Our independent review
       of the record reveals that counsel’s assessment of the relative merit
       of the appeal is correct. Because independent examination of the
       record reveals no arguable issues of merit, counsel’s motion to
       withdraw is GRANTED, and Urbina’s conviction and sentence are
       AFFIRMED.